 



Exhibit 10.1
AGREEMENT FOR SALE AND PURCHASE OF ASSETS
     THIS AGREEMENT (the “Agreement”) is entered into by and among MBI Mortgage,
Inc., a Texas corporation (the “Buyer”), L&M Mortgage Investors, Inc., a Texas
corporation d/b/a Statewide Mortgage and Lending (the “Seller”), Reynaldo Lerma
(“Lerma”) and Keith Morgan(“Morgan”) (Lerma and Morgan are collectively referred
to herein as the “Shareholders”) (Seller, Lerma and Morgan are collectively
referred to herein as the “Seller Parties”).
WI T N E S S E T H :
     WHEREAS, the Seller is in the business of providing mortgage finance
marketing services in San Antonio, Texas (the “Business”); and
     WHEREAS, subject to the terms and conditions of this Agreement, the Seller
desires to sell to Buyer and the Buyer desires to purchase from Seller
substantially all of the assets of Seller relating to the Business (the
“Purchase Transaction”); and
     WHEREAS, the terms Closing, Closing Date, and Effective Date, as used in
this Agreement, shall have the definitions as set forth in this Agreement; and
     WHEREAS, the parties hereto have entered into this Agreement to set forth
their agreements and understandings related to the Purchase Transaction.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is hereby agreed as follows:
     1. Sale and Purchase of Tangible Assets. At the Closing, the Seller shall
sell, assign and transfer to Buyer, and Buyer shall purchase from Seller, all of
the Seller’s rights, title and interest in and to the following assets of the
Business (herein collectively referred to as the “Tangible Assets”):
          a. All of Seller’s accounts receivable from clients or others which
are billed or unbilled for all time periods on or prior to the Closing Date.
          b. The Seller’s interest in any litigation or collection proceedings,
collection efforts or other actions related to the collection of any past due,
reserved or written-off litigation or collection proceedings accounts receivable
outstanding as of the Closing Date.
          c. Such security deposits, utility deposits and other similar deposits
or pre-paid expenses held by companies or other entities as a condition of
supplying any service, product, or other item related to or used by Seller in
the conduct of the Business, as set forth on the Schedule of Security Deposits
attached hereto as Exhibit 1-C.

 



--------------------------------------------------------------------------------



 



          d. Any and all other receivables of Seller under the terms of any and
all notes, installment sales agreements, supply contracts, other debt
instruments or other similar contracts or agreements related to the conduct of
the Business by Seller.
          e. All office equipment, computer equipment, computer software,
furniture, fixtures, improvements, and other items owned by Seller and used in
or related to the conduct of the Business, including but not limited to the
property set forth on the Schedule of Office Equipment, Computers, Furniture and
Fixtures attached hereto as Exhibit 1-E.
          f. All telephone equipment, systems and related software owned by
Seller and used in or related to the conduct of the Business, including all
local and (800) telephone numbers associated with the offices of Seller,
including but not limited to the property set forth on the Schedule of Telephone
Systems and Telephone Numbers attached hereto as Exhibit 1-F.
          g. All inventory of office supplies, promotional materials, and other
miscellaneous items owned by Seller and used in the conduct of the Business.
          h. The Seller’s rights to any discounts, rebates, premiums, or other
payments from third parties earned prior to, but due on or after, the Closing
Date.
          i. All other tangible assets and personal property owned by Seller and
used in or relating to the conduct of the Business other than the Excluded
Assets.
     2. Sale and Purchase of Intangible Assets. At the Closing, the Seller shall
sell, assign and transfer to Buyer, and Buyer shall purchase from Seller, all of
the Seller’s rights, title and interest in and to the following intangible
assets of the Business (together herein referred to as the “Intangible Assets”)
(the Tangible Assets and Intangible Assets are sometimes collectively referred
to herein as the “Assets”):
          a. All client lists, correspondence, purchase orders, contracts,
agreements and files related to the Business.
          b. All sales prospects lists, correspondence, notes of previous
contacts and related files.
          c. Any mailing lists and related data base information concerning
either current, past, or prospective clients of Seller.
          d. All lists of personnel and related files held by Seller for past or
future use in providing mortgage finance marketing services to the clients of
Seller.
          e. Current employee records, employment, non-compete or other
agreements with current employees, either permanent or contract, and all other
correspondence, performance reviews, and employee files for those corporate
employees to be hired by the Buyer.

2



--------------------------------------------------------------------------------



 



          f. Any designs, text, or concepts for promotional materials, including
photographs or other graphics owned by Seller in its marketing and sales
functions.
          g. The Seller’s rights to and interest in any internet Web site
including the site address, the site design and related software, related e-mail
addresses, and any and all intellectual property or rights to such property
associated with the development, operation, or functions of any Web site owned
or used by Seller.
          h. All supplier and vendor lists, purchase orders, contracts,
agreements, mortgage loan commitments, and files including the assignment of any
distributor, dealer, or other supply agreements, extended payment agreements, or
other such agreements or contracts, either written or verbal, between Seller and
its suppliers and vendors which relate to its operation of the Business.
          i. Seller’s interest in all other contracts, agreements, partnership
agreements and interests, purchase orders, and understandings with clients,
suppliers, vendors and others which relate to the conduct of the Business.
          j. Other books, records and files, or copies thereof, which are
necessary for the future conduct of the Business as it is currently being
conducted.
          k. Equipment operation and service manuals or other instructions
related to any of the office equipment being purchased by Buyer pursuant to this
Agreement.
          l. Computer software and/or user licenses, including operation and
service manuals and all computer data base information stored by or related to
such software.
          m. Any occupational licenses, permits, or other government approvals
issued to Seller which may be assigned or transferred to the Buyer.
          n. Any and all other licenses, permits, and agreements necessary to
the conduct of the Business.
          o. Any and all documents related to know-how and/or trade secrets in
connection with the conduct of the Business by Seller.
          p. The names “L&M Mortgage Investors”, and “Statewide Mortgage and
Lending”, and any and all other trade, assumed or fictitious names together with
their related logos or other identifying marks used in the sale or promotion of
Seller’s services by Seller or which relate to the conduct of the Business.

3



--------------------------------------------------------------------------------



 



          q. All other intangible assets which, together with the above,
represent all intellectual property and all intangible assets owned by Seller
and used in connection with or related to the conduct of the Business but
specifically excluding the Excluded Assets, attorney/client communications and
other similar information subject to attorney/client confidentiality rules.
     3. Excluded Assets. Notwithstanding anything to the contrary contained in
Sections 1 and 2 of this Agreement, the following assets of the Business are
specifically excluded from the Purchase Transaction, the definitions herein of
Tangible Assets, Intangible Assets or Assets, and are specifically not being
sold by Seller to Buyer (such excluded assets are herein collectively referred
to as the “Excluded Assets”):
          a. All of Seller’s cash, cash equivalents and short term investments
on hand or on deposit on the Closing Date.
          b. The Seller’s rights to refunds of all or any part of federal, state
or local taxes.
          c. The corporate charter, qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller.
          d. The rights of Seller under this Agreement or under any other
agreement entered into in connection with the transactions contemplated
hereunder.
          e. All insurance policies that relate to the Business.
          f. Any voting or other securities of or other interests in any
subsidiary entity.
          g. Other tangible assets not specifically listed in Section 1 of this
Agreement and in the related exhibits.
          h. The land and building located at 15303 Huebner Road, San Antonio,
Texas 78248.
     4. Purchase Price, Warrants and Allocation.
          a. The purchase price for the Assets (the “Purchase Price”) shall be
One Million Five Thousand Dollars ($1,005,000.00), and is payable as follows:
                    i. One Hundred Five Thousand Dollars ($105,000.00) in cash
or other immediately available funds payable by Buyer to Seller on the Closing
Date.

4



--------------------------------------------------------------------------------



 



                    ii. A promissory note, in the form attached hereto as
Exhibit 4-A2 (collectively, the “Promissory Note”), in the principal amount of
One Hundred Thousand Dollars ($100,000.00) each.
                    iii. 640,000 shares of common stock (the “Parent Shares”),
par value of $.0167 (the “Parent Common”), of Local Telecom Systems, Inc., a
Nevada corporation (the “Parent”). For purposes of the amount of the Purchase
Price, the Parent Shares are valued at $1.25 per share.
          b. At Closing, the Parent shall issue to Seller (the “Warrant Holder”)
warrants (the “Warrants”) to purchase 250,000 shares (the “Warrant Shares”) of
the Parent Common, pursuant to which the Warrant Holder shall have the right to
purchase, for $1.50 per share, all or any part of the Warrant Shares pursuant to
the terms of the Warrants as set forth in Exhibit 4-B attached hereto.
          c. It is understood and agreed that none of the Parent Shares, the
Warrants or the Warrant Shares will not have been registered under the
Securities Act of 1933, as amended (the “Act”), and that the Seller agrees to
execute investment letters, in the form which is attached hereto as Exhibit 4-C,
prior to the issuance of both the Parent Shares and the Warrant Shares.
          d. At the time of Closing, Seller and Buyer shall agree to a schedule
(the “Allocation Schedule”), allocating the Purchase Price among the Assets and
the Non-Competition Agreements. In the event that the parties are unable to
agree upon the Allocation Schedule, the determination of the amounts to be
allocated to the Assets and to the Non-Competition Agreements shall be shall be
subject to arbitration as herein provided.
          e. In the event that the Parent sells, at any time during the period
of twelve (12) months from the Closing Date (the “Adjustment Period”), to a
third party purchaser or investor, any shares of the Parent Common for less than
$1.25 per share (herein such shares sold in the future are collectively referred
to as the “Discount Shares”), Buyer agrees to the following:(i) each time the
Parent sells and issues any Discount Shares during the Adjustment Period, Buyer
shall determine the average selling price per share (the “Adjusted Price”) for
both the Parent Shares and all of the Discount Shares sold and issued during the
Adjustment Period (by adding the together the total purchase price of the Parent
Shares and the purchase price of all the Discount Shares sold and issued during
the Adjustment Period, and by dividing such combined number by the total number
of Discount Shares sold and issued during the Adjustment Period, and the number
of Parent Shares; it is understood that subsequent to determining the Adjusted
Price per share, the purchase price per share of the Parent Shares will be equal
to the Adjusted Price per share then in effect for purposes of future
calculations of the Adjusted Price, and (ii) shall provide Seller with the
results of such calculations, and (iii) shall cause to be issued and delivered
to Seller additional shares of Parent Common in an amount sufficient to reduce
the average price of the Parent Shares then held by Seller to the Adjusted Price
per share then in effect. Notwithstanding the foregoing, it is understood and
agreed that (i) there shall be no adjustment in the number of Warrant Shares if
the Parent sells any shares of Parent Common for less than $1.50 per share, and
(ii) there shall be no decrease in the number of Parent Shares if the Parent
sells any shares of Parent Common for an amount in excess of $1.25 per share.

5



--------------------------------------------------------------------------------



 



     5. Assumption of Certain Liabilities.
          a. Notwithstanding anything contained in this Agreement or in any
Exhibit to the contrary, Buyer is not and shall not assume any liabilities of
the Business or of the Seller, except for the following liabilities of the
Seller pertaining solely to the operation of the Business after the Closing Date
(the “Assumed Liabilities”):
                    i. The obligations of Seller and related payment
requirements from and after the Closing Date under the unexpired facility leases
for the office of Seller as set forth on the Schedule of Lease Obligations
attached hereto as Exhibit 5-A1.
                    ii. The obligations of Seller and related payment
requirements from and after the Closing Date under any equipment lease,
lease/purchase or maintenance agreements for those items of office equipment to
be purchased by Buyer pursuant to this Agreement, as set forth on the Schedule
of Equipment Leases attached hereto as Exhibit 5-A2.
                    iii. The obligation to pay the Buyer’s customary and normal
commissions with respect to mortgage transactions which are pending at the time
of Closing and which are finalized within a reasonable period of time following
Closing.
          b. Notwithstanding anything contained in this Agreement or in any
Exhibit to the contrary, Buyer does not assume any liability not being
identified herein as being assumed by Buyer, and in particular (by way of
illustration and not limitation) Buyer does not assume any of the following
liabilities, which liabilities will remain the obligations of Seller (such
liabilities are herein collectively referred to as the “Excluded Liabilities”):
                    i. Any and all trade payables outstanding, accrued to, or
due as of the Closing Date.
                    ii. Any and all accrued salaries, overtime pay, vacation
pay, holiday pay, accrued time off pay of any type, expenses and other employee
compensation for both temporary and permanent employees of Seller payable up to
the Closing Date unless otherwise assumed hereunder.
                    iii. FICA, withholding, and other payroll related taxes
payable up to the Closing Date for any and all periods prior to the Closing
Date.
                    iv. Sales tax obligations for any and all services rendered
prior to the Closing Date.
                    v. Other taxes, fees and assessments payable by Seller or
accrued as of the Closing Date.

6



--------------------------------------------------------------------------------



 



                    vi. Audit or other similar adjustments, including any
penalties or fines, related to FICA and other payroll taxes, sales taxes,
retirement plan contributions, workers’ compensation insurance and similar
expenses subject to audits and adjustments for occurrences and time periods
prior to the Closing Date.
                    vii. Federal and state taxes on income earned by Seller
prior to the Closing Date and accrued to or payable as of the Closing Date.
                    viii. Revolving credit line obligations or other short term
bank borrowings, long term bank loans or installment payment debts of Seller.
                    ix. Notes and other financial instruments payable by Seller.
                    x. Any and all notes payable, advances, deferred
compensation or other debts owed to Shareholders, or any other employee of, or
contractor to, Seller, including any payments related to compensation, vacation
pay, sick pay, fringe benefits, or reimbursable expenses related to the
employment of, or services performed by, any of such individuals prior to the
Closing Date.
                    xi. Any and all other liabilities of Seller existing as of
the Closing Date and not specifically listed as being assumed by Buyer in
Section 5a of this Agreement.
                    xii. Any contingent or unstated liabilities of Seller
including, but not limited to, liabilities occurring as a result of legal
actions, suits or other claims and resulting from actions or other occurrences
which took place prior to the Closing Date.
          c. All of the Assets shall be free of any liens, claims, liabilities,
charges, restrictions, royalties, fees or other encumbrances other than
(i) liens for Taxes which are not due and payable as of the Closing Date and
(ii) encumbrances which would not have a material adverse effect on the Business
(collectively, the “Permitted Encumbrances”). No later than the Closing Date,
the Seller shall secure written releases for the Assets acquired from the holder
of any lien, security interest or other obligation of the Seller related to any
lien, security interest or other encumbrance attaching to all or any category of
the assets of Seller.
     6. Non-Competition Agreements. At Closing, the Shareholders shall each
execute and deliver to Buyer, non-competition agreements (collectively, the
“Non-Competition Agreements”), substantially in the form agreed to by the
parties and consistent with the non-competition provisions of the Employment
Agreements.
     7. Employment Agreements. At Closing, Buyer and Shareholders shall enter
into employment agreements (the “Employment Agreements”), substantially in the
form attached hereto as Exhibit 7.

7



--------------------------------------------------------------------------------



 



     8. Option to Hire. It is the intention, but not the obligation, of the
Buyer to hire as its employees substantially all of the employees, both contract
and permanent, of Seller. The employment of all such employees as might be hired
by Buyer will be terminable by Buyer at will. Seller and Shareholders will each
use commercially reasonable efforts to assist Buyer in any hiring effort and to
assist Buyer in retaining such employees in their current positions, and the
Seller will assign to the Buyer any employment and non-competition agreements
that Seller possesses, whether pertaining to current or previous employees.
Nothing in this Agreement will vest in any employee of Seller, either contract
or permanent (other than the Shareholders with respect to their employment
agreements with Buyer), or in any other party, any rights whatsoever as a third
party beneficiary to this Agreement.
     9. Effective Date. The effective date for the transactions contemplated
under this Agreement shall be at 11:59 p.m. on February 22, 2006 (the “Closing
Date” or “Effective Date”). The transactions contemplated to be taken on the
Closing Date are herein referred to as the “Closing.”
     10. Instruments of Conveyance. At the Closing:
          a. Seller will deliver to the Buyer each of the following: (i) such
bills of sale, assignments and other good and sufficient instruments of
conveyance and transfer in form sufficient to sell, assign and transfer the
Assets, such documents to be effective to vest in the Buyer good and marketable
title to the Assets of the Business being transferred to the Buyer by Seller,
free and clear of all liens, charges, encumbrances and restrictions of any kind,
except for the Permitted Encumbrances and the Assumed Liabilities, (ii) all
governmental approvals required to consummate the Purchase Transaction, (iii) an
investment letter with respect to the parent Shares and the Warrants,
(iv) certified copies of the resolutions of the Board of Directors and
stockholders of Seller approving the Purchase Transaction, (v) good standing
certificates for Seller from both the Comptroller and the Secretary of State of
Texas, (vi) a lease assignment and assumption, in form and substance acceptable
to Buyer, that transfers, assigns and conveys to Buyer all of Seller’s rights,
titles and interests in, to and under each of any leases to be assumed by Buyer,
and (vii) such other documents as are required of Seller by this Agreement.
Simultaneously with conveyance of title to the Assets, the Seller will use all
reasonable efforts to put the Buyer in actual possession, operation and control
of the Assets to be transferred hereunder.
          b. Shareholders will execute and deliver to Buyer the following:
(i) the Non-Competition Agreements, (ii) the Employment Agreements, and
(iii) such other documents as are required of Shareholders by this Agreement.
          c. Buyer shall deliver to Seller the following: (i) the cash portion
of the Purchase Price, (ii) the Promissory Note, (iii) certificates representing
the Parent Shares, (iv) the Warrants, and (iv) such other documents as are
required of buyer by this Agreement.
          d. Buyer shall execute and deliver to the Shareholders the following:
(i) the Employment Agreements, and (ii) such other documents as are required of
buyer by this Agreement.

8



--------------------------------------------------------------------------------



 



          e. Both Buyer and Seller shall take such other action as is
contemplated by this Agreement to be taken to consummate the Purchase
Transaction.
     11. Sales and Transfer Taxes/Fees. All applicable sales, transfer, use,
filing and other taxes and fees that may be due or payable as a result of the
conveyance, assignment, transfer or delivery of the Assets of the Business to be
conveyed and transferred as provided herein shall be borne by Seller.
     12. Representations and Warranties Pertaining to Seller. As a material
inducement to the Buyer to execute and perform its obligations under this
Agreement, the Seller Parties hereby jointly and severally represent and warrant
to the Buyer as follows:
          a. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the state of Texas, has requisite corporate
power and authority to carry on its business as it is presently being conducted,
to enter into this Agreement and to carry out and perform the terms and
provisions of this Agreement. At Closing, Seller shall deliver to Buyer a
Certificate of Good Standing and a Certificate of Existence from its state of
incorporation. The names of all holders of the stockholders of Seller, and the
percentage of ownership interest held in each, are as reflected in Exhibit 12-A
to this Agreement.
          b. Except for the legal actions (the “Pending Litigation”) disclosed
on the Schedule of Pending Litigation attached hereto as Exhibit 12-B, there are
no actions, suits or proceedings affecting the Assets which are pending or, to
the knowledge of the Seller Parties, threatened against Seller or affecting any
of its properties or rights, at law or in equity, or before any federal, state,
municipal or other governmental agency or instrumentality, domestic or foreign.
Seller is not in default with respect to any order or decree of any court or of
any such governmental agency or instrumentality. Buyer is specifically not
assuming any of Seller’s liability obligations under the Pending Litigation or
any other pending or threatened litigation pertaining to the operation of the
Business prior to the Closing Date, and the Seller Parties shall remain fully
liable for all of such liability obligations.
          c. The execution and delivery of, and performance and compliance with,
this Agreement will not result in the violation of or be in conflict with or
constitute a default under any term or provision of any charter, bylaw,
mortgage, indenture, contract, agreement, instrument, judgment, decree, order,
statute, rule or regulation or result in the creation of any mortgage, lien,
encumbrance or charge upon any of the Assets pursuant to any such term or
provision other than Permitted Encumbrances.
          d. The sale and transfer of the Assets by the Seller, as provided for
in this Agreement, have been approved and consented to by the Board of Directors
of Seller, and all actions required by the laws of the state of incorporation of
Seller by the stockholders of Seller with regard to the Purchase Transaction
have been appropriately authorized and accomplished. This Agreement and all
other agreements contemplated hereby have been duly and validly executed and
delivered by Seller and, assuming this Agreement and the agreements contemplated
hereby constitute the valid and binding obligation of Buyer, will constitute
valid and binding obligations of Seller enforceable against

9



--------------------------------------------------------------------------------



 



Seller in accordance with each agreement’s terms, except to the extent that such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
          e. Title to Assets; Quality of Tangible Assets. Seller has good and
marketable title to all of the Assets being sold to Buyer pursuant to this
Agreement. ALL OF THE ASSETS CONVEYED HEREBY ARE CONVEYED “AS IS”, “WHERE IS”
AND “WITH ALL FAULTS”, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.
          f. To the knowledge of the Seller Parties, Seller is not in default in
any material respect under any of the contracts, agreements, leases, documents
or other commitments disclosed on an Exhibit hereto to which it is a party or
otherwise bound.
          g. Neither Seller nor any of its affiliates has retained any financial
advisor, broker, agent or finder or paid or agreed to pay any financial advisor,
broker, agent or finder any commission, brokerage fee or other compensation
relative to this Agreement or the transactions contemplated hereby for which
Buyer shall have any liability or responsibility.
          h. Except as disclosed on Exhibit 12-H, there are no written contracts
of employment between Seller and any employee of the Business.
          i. Except as disclosed on Exhibit 12-I, the Seller has no pension,
bonus, profit-sharing or retirement plans for employees of the Business, nor is
Seller required to contribute to any such plan.
          j. The policy coverage information with respect to the Assets set
forth on the Schedule of Insurance, attached hereto as Exhibit 12-J is accurate
and complete.
          k. All tax and information returns required to have been filed by the
Seller with the United States of America, have been duly filed and each such
return in all material respects reflects the income, franchise, property, sales,
use, value-added, withholding, excise, capital or other tax liabilities and all
other information required to be reported thereon. The Seller has paid, or made
provision for payment, of all income, franchise, business, property, sales, use,
value-added, withholding, payroll, excise, capital and other taxes shown to be
due and payable on said returns, and all penalties, assessments or deficiencies
of every nature and description.
          l. Seller has provided Buyer with Seller’s audited financial
statements for the twelve months ended December 31, 2004, and the unaudited
financial statements for the twelve (12) months ended December 31, 2005
(collectively, the “Financial Statements”). The Financial Statements reflect in
all material respects the assets, liabilities, revenues and profits of Seller,
subject to normal year end adjustments and any other adjustments described
therein.

10



--------------------------------------------------------------------------------



 



          m. Seller has no liabilities (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for (a) liabilities disclosed on the Financial Statements;
and (b) liabilities which were incurred after December 1, 2005, and were
incurred in the ordinary course of operation of the Business.
          n. Seller operates the Business from a facility located at 15303
Huebner Road, Suite 15, San Antonio, Texas 78248 (the “Seller Facility”).
          o. Except as set forth in Exhibit 12-O, no service delivered by Seller
is subject to any guaranty, warranty, right of credit or other indemnity other
than the applicable standard terms and conditions of service set forth in
Seller’s standard form of service agreements.
          p. No representation or warranty by the Seller Parties, in this
Agreement or in any writing attached hereto, contains or will contain any untrue
statement of material fact or omits or will omit to state any material fact, of
which the Seller Parties have knowledge or notice required to make the
statements herein or therein contained not misleading.
          q. Seller is acquiring the Parent Stock and the Warrants (and the
Warrant Shares to be issued upon exercise of the Warrant) for investment and not
with a view to or resale in connection with any distribution or public offering
thereof, within the meaning of any applicable securities laws and regulations.
Seller acknowledges that such securities are “restricted securities” as that
term is defined in Rule 144 promulgated under the Act and, therefore, the resale
of any shares is restricted by federal and state securities laws and the
certificates evidencing such shares shall bear a legend reflecting these
securities law restrictions.
          r. Except as and to the extent set forth in this Agreement, the Seller
Parties make no representations or warranties whatsoever to the Buyer or any of
its affiliates or representatives and hereby disclaim all liability and
responsibility for any representation, warranty, statement, or information made,
communicated, or furnished (orally or in writing) to the Buyer (including
without limitation any opinion, information, projection, or advice that may have
been or may be provided to Buyer by any director, officer, employee, agent,
consultant, or representative of Seller or any affiliate thereof).
     13. Representations and Warranties of Buyer. Buyer represents and warrants
to Seller that:
          a. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, has requisite corporate power and
authority to carry on its business as it is presently being conducted, to enter
into this Agreement, and to carry out and perform the terms and provisions of
this Agreement, and is registered or qualified to do business in all
jurisdictions where the nature of its business requires such registration or
qualification, except where failure to be so qualified could not have a material
adverse affect on its business. At Closing, Buyer shall deliver a Certificate of
Good Standing and a Certificate of Existence from the State of Texas.

11



--------------------------------------------------------------------------------



 



          b. There are no actions, suits or proceedings which are pending or, to
Buyer’s knowledge, threatened against Buyer which would prohibit Buyer from
carrying out its obligations to Seller under this Agreement, nor is Buyer or any
of its officers or directors aware of any facts which to it or their knowledge
might reasonably be expected to result in any such action, suit or proceeding.
          c. The execution and delivery of and performance and compliance with
this Agreement will not result in the violation of or be in conflict with or
constitute a default under any term or provision of any charter, bylaw,
mortgage, indenture, contract, agreement, instrument, judgment, decree, order,
statute, rule or regulation.
          d. The transactions contemplated to be entered into by Buyer pursuant
to this Agreement have been approved and consented to by its Board of Directors,
and all action required by any applicable law by the shareholders of the Buyer,
if any, with regard to such transactions, have been appropriately authorized and
accomplished. This Agreement and all other agreements contemplated hereby have
been duly and validly executed and delivered by Buyer and, assuming this
Agreement and the agreements contemplated hereby constitute the valid and
binding obligation of Seller, will constitute valid and binding obligations of
Buyer enforceable against Buyer in accordance with each agreement’s terms,
except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.
          e. When issued and delivered in accordance with the terms hereof, the
Warrants will be duly and validly issued, and, based in part upon the
representations of the Warrant Holder in an investment letter, will be issued in
compliance with all applicable state and federal securities laws. The Warrant
Shares have been reserved for issuance and, when issued and paid for, will be
duly and validly issued, fully paid and non-assessable.
          f. Parent has filed with the SEC and has made available to Seller and
the Shareholders true and complete copies of all forms, reports, schedules,
statements, and other documents, including all exhibits thereto, required to be
filed by it since January 1, 2005, under the Securities Exchange Act of 1934, as
amended, and the Act.
          g. Buyer has not retained any financial advisor, broker, agent or
finder or paid or agreed to pay any financial advisor, broker, agent or finder
any commission, brokerage fee or other compensation relative to this Agreement
or the transactions contemplated hereby for which any of the Seller Parties
shall have any liability or responsibility.
          h. The Board of Directors of both the Buyer and the Parent has
approved the terms and conditions of the Purchase Transaction, and has
authorized and empowered the Buyer to consummate the Purchase Transaction.

12



--------------------------------------------------------------------------------



 



          i. Buyer confirms and acknowledges that Buyer has thoroughly inspected
the Assets and has concluded that Buyer is fully satisfied with the condition of
the Assets.
          j. Buyer acknowledges and affirms that the Buyer has completed its own
independent investigation, analysis and evaluation of the Business and the
Assets, that it has made all such reviews and inspections of the business,
assets, results of operations, condition (financial or otherwise) and prospects
of the Business and the Assets as it has deemed necessary or appropriate, and
that in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, the Buyer has relied solely on its own
independent investigation, analysis, and evaluation of the Business and the
Assets and the representations made by Seller in Section 12 of this Agreement.
     14. Covenants.
          a. On the Closing Date, Seller shall take action to transfer to Buyer
the right to use the names “L&M Mortgage Investors, Inc.”, and “Statewide
Mortgage and Lending”, and any and all other trade, assumed or fictitious names
together with their related logos or other identifying marks used in the sale or
promotion of the services of Seller, or which relate to the conduct of the
Business.
          b. Within thirty (30) days from the Closing Date, Seller shall change
its corporate name to a name which does not contain any words that would result
in confusion with the corporate and/or fictitious names to be used by the Buyer
after the Closing Date, and shall file a name change amendment, within such time
period after the Closing Date, with the appropriate agency or agencies of the
state of incorporation of each Seller entity, as amendments to the Articles of
Incorporation of each such entity.
          c. Within ninety (90) days from the Closing Date, Seller and Buyer
shall undertake to have the financial statements of Seller audited, for a period
of three (3) years ending as of December 31, 2005, subject to the conditions
that (i) the auditing firm to perform such audits shall be an independent public
accounting firm which is permitted, by the rules and regulations of the
Securities and Exchange Commission, to conduct audits pursuant to the Act and
the Exchange Act of 1934, as amended, and shall be a firm that is reasonably
acceptable to Buyer, (ii) Seller Parties shall cooperate with such auditors in
connection with the conduct of such audits, and (iii) Buyer shall be obligated
to pay for the reasonable fees and expenses of the auditing firm conducting such
audits.
          d. Each party to this Agreement shall use all commercially reasonable
efforts to obtain all authorizations, consents, orders, and approvals of, and to
give all notices to and make all filings with, all governmental entities and
other third parties that may be or become necessary for its execution and
delivery of, and the performance of its obligations under this Agreement and
will cooperate fully with the other parties in promptly seeking to obtain all
such authorizations, consents, orders, and approvals, giving such notices, and
making such filings.
                    Buyer will use its best efforts (at its cost) to assist
Seller in obtaining any consents of third parties necessary or advisable in
connection with the transactions contemplated by

13



--------------------------------------------------------------------------------



 



this Agreement, including providing to such third parties such financial
statements and other available financial information with respect to Buyer as
such third parties may reasonably request.
                    If the transfer of any contract, permit, or other Asset to
Buyer hereunder shall require the consent of any party thereto other than Seller
which has not been obtained as of the Closing Date, then this Agreement shall
not constitute an agreement to assign the same, and such item shall not be
assigned to or assumed by Buyer, if an actual or attempted assignment thereof
would constitute a breach thereof or default thereunder. In such case, Seller
and Buyer shall cooperate and each shall use commercially reasonable efforts to
obtain such consents to the extent required of such other parties and, if and
when any such consents are obtained, to transfer the applicable contract, permit
or other Asset.
          e. From and after the Closing, the Buyer shall provide the Seller, the
Parent, and their agents and representatives with reasonable access (for the
purpose of examining and copying), during normal business hours, to the books
and records of the Seller delivered to the Buyer in connection with any matter
whether or not relating to or arising out of this Agreement or the transactions
contemplated hereby or for financial reporting and accounting matters. Buyer
shall not for a period of seven (7) years following the Closing Date, destroy,
alter, or otherwise dispose of (or permit any such destruction, alteration or
disposal of) any of the books and records of any delivered by Buyer in
connection with the Purchase Transaction without first offering to surrender to
the Seller such books and records or any portion thereof which the Buyer may
intend to destroy, alter, or dispose.
          f. In the event that Buyer purchases one or more mortgage finance
operations in the San Antonio, Texas area, Buyer agrees that the purchased
operations will not unreasonably interfere with the future operation of the
Assets being acquired from Seller, during the time period that Shareholders are
employed by Buyer.
          g. The Seller Facility will be leased to Buyer on terms mutually
acceptable to Buyer and to Seller.
          h. Buyer acknowledges Sellers’ assertion that advertising expenditures
are a major factor in the growth of the Business. Accordingly, Buyer agrees to
allow Shareholders, as managers of the Business, an advertising budget that, in
their judgment, will achieve a stated level of growth during the first twelve
(12) months of operation of the acquired Business. After the in initial twelve
(12) month period, Buyer and Shareholders will evaluate future advertising
expenditures in terms of actual results achieved.
          i. Notwithstanding anything to the contrary contained in this
Agreement, as an inducement for Seller Parties to enter into this Agreement,
Buyer agrees that Seller Parties shall have the right and option to terminate
this Agreement, the Promissory Note, the Parent Shares, the Warrants, the
Employment Agreements, and the Non-Competition Agreements (and all agreements
related thereto) and to unwind the transactions related thereto on the terms and
conditions herein set forth:

14



--------------------------------------------------------------------------------



 



  (i)   Upon an event of default under the Promissory Note, Seller Parties may,
in their sole discretion, give notice to Buyer of their intent to terminate
their relationship with Buyer, including this Agreement, the Promissory Note,
the Parent Shares, the Warrants, the Employment Agreements, and the
Non-Competition Agreements (and all agreements related thereto). Such written
notice must be given with ninety (90) days from the date of default under the
Promissory Note, and must specify the effective date of the termination (the
“Recession Date”) which shall be within ten (10) business days from the date of
the notice involved.     (ii)   On the Recession Date, (1) Buyer shall sell,
assign and convey to Seller the Assets purchased hereunder, (2) Seller shall
sell, assign and convey to Buyer the Promissory Notre, the Parent Shares, the
Warrants, and the Warrant Shares, if any (collectively the “Acquired Assets”),
(3) Buyer will deliver to Seller the Assets, and such bills of sale, assignments
and other good and sufficient instruments of conveyance and transfer in form
sufficient to sell, assign and transfer the Assets, such documents to be
effective to vest in Seller good and marketable title to the Assets of the
Business being transferred to the Seller by Buyer, free and clear of all liens,
charges, encumbrances and restrictions of any kind, and (4) Seller will deliver
to Buyer the Acquired assets, and such bills of sale, assignments and other good
and sufficient instruments of conveyance and transfer in form sufficient to
sell, assign and transfer the Acquired Assets, such documents to be effective to
vest in Buyer good and marketable title to the Acquired Assets, free and clear
of all liens, charges, encumbrances and restrictions of any kind,         Buyer
acknowledges and agrees that if Seller Parties elect to terminate their
relationship with the Buyer as herein provided, and comply with the terms of
this Agreement in connection therewith, (i) the Seller Parties shall be entitled
to retain any and all portions of the Purchase Price paid by Buyer to Seller in
cash, (ii) none of Seller Parties will be subject to any employment agreements,
non-competition agreements or non-solicitation agreements after the Recession
Date.         In the event of any conflict between this provision of the
Agreement, and any other provisions of this Agreement, the provisions of this
Section 14(i) shall govern.

15. Survival of Representations and Warranties.
          a. The representations, warranties and indemnification obligations of
the Seller Parties contained and made pursuant to this Agreement shall survive
the execution of this Agreement for a period of two (2) years from the Closing
Date, except that any indemnification claims of Buyer

15



--------------------------------------------------------------------------------



 



against Seller for unpaid tax liability for the operation of the Business on or
before the Closing Date shall survive the execution of this Agreement for the
applicable statute of limitations period.
          b. The representations, warranties and indemnification obligations of
Buyer contained and made pursuant to this Agreement shall survive the execution
of this Agreement for a period of two (2) years from the Closing Date.
     16. Indemnification; Remedies.
          a. Subject to the limitations set forth in this Section 16, the Seller
Parties (each an “Indemnifying Party”) shall and do hereby agree, jointly and
severally, to indemnify and hold harmless, during that period described in
Section 15 hereof, Buyer and its directors, officers, employees, shareholders,
agents and assigns (each an “Indemnified Party”), as to and against any Damages
(as hereinafter defined) resulting from: (i) any inaccurate representation made
by Seller Parties in or under this Agreement, (ii) any breach of any warranties
made by Seller Parties in or under this Agreement, (iii) any breach or default
in the performance by Seller Parties of any of the covenants to be performed by
Seller in or under this Agreement, and (iv) any Damages relating to the
operation of the Business on or before the Closing Date (unless such Damages
pertain to the Assumed Liabilities).
          b. Subject to the limitations set forth in this Section 16, Buyer (an
“Indemnifying Party”) shall and hereby agrees to indemnify and hold harmless,
during that period described in Section 15 hereof, each of the Seller,
Shareholders and their respective directors, officers, employees, agents and
assigns, as appropriate (each an “Indemnified Party”), as to and against any
Damages resulting from: (i) any inaccurate representation made by Buyer in or
under this Agreement, (ii) any breach of any warranties made by Buyer in or
under this Agreement, (iii) any breach or default in the performance by Buyer of
any of the covenants or other agreements to be performed by Buyer in or under
this Agreement or contemplated hereby, (iv) non-payment when due of any of the
Assumed Liabilities, and (v) any Damages relating to the operation of the
Business following the Closing Date (unless such Damages pertain to a liability
in existence as of the Closing Date which is not being specifically assumed by
Buyer hereunder).
          c. The term “Damages” as used herein, shall include any demands,
claims, actions, deficiencies, losses, delinquencies, defaults, assessments,
fees, costs, taxes, expenses, debts, liabilities, obligations, penalties and
damages, including reasonable counsel fees actually incurred in investigating or
in attempting to avoid the same or oppose the imposition thereof.
Notwithstanding any other provision of this Agreement, Damages shall not include
incidental, consequential, or punitive damages (whether arising in tort,
contract or otherwise, including the negligence or gross negligence of either or
both parties and whether or not foreseeable).
          d. Notwithstanding any other provision of this Agreement, none of the
parties to this Agreement shall be liable for any Damages contemplated by this
Section 16 unless and until the aggregate claims exceed $10,000 (the “Basket”),
whereupon such Indemnifying Party shall be liable for and shall indemnify such
Indemnified Party from and against all Damages in excess of the Basket;

16



--------------------------------------------------------------------------------



 



provided, however, that any Damages related to (i) unpaid tax liabilities by
Seller and (ii) the issuance of the Parent Stock, the Warrants and Warrant
Shares by Buyer, in either case, shall not be subject to the Basket.
Notwithstanding any other provision of this Agreement, in no event shall the
Damages under this Agreement or any other exhibit or agreement contemplated
hereunder exceed an aggregate amount equal to the amount actually paid to Seller
under and pursuant to this Agreement plus such additional amount as shall equal
the amount paid to Seller pursuant to the Contingency Payment Agreement.
          e. Promptly after receipt by an Indemnified Party of notice of any
Damage to which the indemnification provisions of this Agreement would apply,
such Indemnified Party shall give written notice thereof to the Indemnifying
Party, but the omission to so notify the Indemnifying Party promptly will not
relieve the Indemnifying Party from any liability except to the extent that the
Indemnifying Party shall have been prejudiced as a result of the failure or
delay in receiving such notice. Such notice shall state the information then
available regarding the amount and the nature of the Damage and shall specify
the provision or provisions under this Agreement under which the liability or
obligation is asserted. If within twenty (20) days after receiving such notice
any of the Indemnifying Party gives written notice to such Indemnified Party
stating that: (a) it would be liable under the provisions hereof for indemnity
in the amount of such Damage if such Damage was successful, and (b) that it
disputes and intends to defend against such claim, liability or expense at its
own cost and expense, then counsel for the defense shall be selected by the
Indemnifying Party (subject to the consent of the Buyer which consent shall not
be unreasonably withheld) and the Indemnifying Party shall assume the defense
with respect to such claim, liability or expense at the Indemnifying Party’s
expense as long as the Indemnifying Party is conducting a good faith and
diligent defense at its own expense; provided, however, that the assumption of
defense of any such matters by the Indemnifying Party shall relate solely to the
Damage that is subject or potentially subject to indemnification. The
Indemnifying Party shall have the right, with the consent of such Indemnified
Party, which consent shall not be unreasonably withheld and such Indemnified
Party shall cooperate with Indemnifying Party in connection therewith, to settle
all indemnifiable matters related to the claims by third parties that are
susceptible to being settled provided its obligation to indemnify such
Indemnified Party therefor will be fully satisfied. As reasonably requested by
such Indemnified Party, the Indemnifying Party shall keep such Indemnified Party
apprised of the status of the Damage and any resulting suit, proceeding or
enforcement action, shall furnish such Indemnified Party with all documents and
information that such Indemnified Party shall reasonably request and shall
consult with such Indemnified Party prior to acting on major matters, including
settlement discussions. Notwithstanding anything herein stated to the contrary,
such Indemnified Party shall at all times have the right to fully participate in
such defense at its own expense directly or through counsel; provided, however,
if the named parties to the action or proceeding include both the Indemnifying
Party and such Indemnified Party and representation of both parties by the same
counsel would be inappropriate under applicable standards of professional
conduct, the expense of separate counsel for such Indemnified Party shall be
paid by the Indemnifying Party, provided, however, that the separate counsel
selected by such Indemnified Party shall be approved by the Indemnifying Party,
which approval shall not be unreasonably withheld. If no such notice of intent
to dispute and defend is given by the Indemnifying Party, or if such diligent
good faith defense is not being or ceases to be conducted, such Indemnified
Party shall, at the expense of the Indemnifying Party, undertake the

17



--------------------------------------------------------------------------------



 



defense of (with counsel selected by such Indemnified Party), and shall have the
right to compromise or settle (exercising reasonable business judgment), such
claim, liability or expense. Provided however, before settling such Indemnified
Party shall first use reasonable efforts to obtain the consent to that
settlement from the Indemnifying Party, which consent shall not be unreasonably
withheld. After using reasonable efforts without success such Indemnified Party
may settle without the consent of the Indemnifying Party without any prejudice
to its claim for indemnity. If such claim, liability or expense is one that by
its nature cannot be defended solely by the Indemnifying Party, then such
Indemnified Party shall make available all information and assistance that the
Indemnifying Party may reasonably request and shall cooperate with the
Indemnifying Party in such defense.
          f. The provisions of this Section 16 shall be the exclusive basis of
the parties to this Agreement for (i) any breach of a representation or warranty
herein, (ii) any failure of a party to comply with any obligation, covenant,
agreement or condition herein or (iii) any other claim, action, demand, loss,
cost, expense, liability, penalty, or other damage relating to or arising out of
the transactions contemplated by this Agreement.
          g. Notwithstanding any provision of this Section 16 to the contrary,
Damage owed by an Indemnifying Party to an Indemnified Party shall be reduced by
the amount of any mitigating recovery an Indemnified Party shall have received
with respect thereto from any recovered by the Indemnified Party under any
insurance policies, without regard to whether the Indemnified Party or another
person paid the premiums therefor. If such a recovery is received by an
Indemnified Party after it receives payment or other credit under this Agreement
with respect to Indemnified Amounts, then a refund equal to the aggregate amount
of such recovery shall be made promptly to the Indemnifying Party.
          h. Upon written notice to the Seller specifying in reasonable detail
its justification therefor, the Buyer shall have the right to set off the Damage
under this Section 16, against any amount at anytime payable to Seller under or
pursuant to this Agreement or the Promissory Note, before seeking reimbursement
from the Seller. If the Seller gives written notice to the Buyer of a dispute
over the proposed set-off, the procedures of Section 16i shall apply.
          i. If there exists a bona fide dispute at the time any payment is due
under this Agreement regarding a claim by a Buyer Indemnified Party, or with
respect to the right of Buyer to offset under Section 16h against amounts due
under or pursuant to this Agreement, the parties agree that at such time Buyer
shall deposit the portion of such amount due and payable under or pursuant to
this Agreement, equal to the amount in dispute into a mutually acceptable
interest-bearing escrow account (“Escrow Account”) pending resolution of such
dispute. Interest on the Escrow Account shall accrue for the benefit of the
party to whom the Escrow Account proceeds are released upon resolution of such
dispute; provided, that if the Escrow Account proceeds are released to more than
one party, the interest shall be prorated among the parties based on the amounts
released to the parties. To the extent of resolution of the dispute in favor of
the Buyer Indemnified Parties, the Buyer shall be entitled to exercise its right
of set-off in the manner provided in Section 16h of this Agreement against the
proceeds in the Escrow Account. Immediately after resolution of the dispute, the
Escrow Agent

18



--------------------------------------------------------------------------------



 



shall release and deliver to the Seller as payment under this Agreement and/or
the Contingent Payment Agreement, as the case may be, all of the remaining
Escrow Account proceeds.
     17. Prepaid Items and Deposits. All prepaid rent and utility deposits and
similar items paid by or owing to the Seller by any person, shall be considered
to be part of the Assets and shall, upon the consummation of the transactions
contemplated by this Agreement, be considered the property of Buyer.
     18. Expenses. Except as otherwise stated herein, each of the parties shall
bear all expenses incurred by them in connection with this Agreement and in
consummation of the transactions contemplated hereby or in preparation thereof.
     19. Amendment and Waiver. This Agreement may be amended or modified at any
time and in all respects, or any provisions may be waived by an instrument in
writing executed by Buyer and Seller, or either of them in the case of a waiver.
     20. Assignment; No Third-Party Beneficiaries. Neither this Agreement nor
any right created hereby shall be assignable by the Seller Parties or the Buyer
without the prior written consent of the other. Nothing in this Agreement,
expressed or implied, is intended to confer upon any person, other than the
parties hereto and their successors, any rights or remedies under or by reason
of this Agreement.
     21. Notices. All notices, payments, demands and requests from one party to
the another, made pursuant to this Agreement or the transactions contemplated
hereunder, shall be in written form and shall be deemed duly given if personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by Federal Express or other recognized next-day business
couriers, or by fax and followed by hard copy, at the following addresses:

             
 
  Buyer at:   MBI Mortgage, Inc.    
 
      1845 Woodall Rogers    
 
      Suite 1225    
 
      Dallas, Texas 75203    
 
      Attention: President    
 
           
 
  copies to:   Marshal W. Dooley    
 
      Glast, Phillips & Murray, P.C.    
 
      13355 Noel Road    
 
      Suite 2200    
 
      Dallas, Texas 75240    
 
           
 
  Seller at:   L&M Mortgage Investors, Inc.    

19



--------------------------------------------------------------------------------



 



             
 
      15303 Huebner Road    
 
      Suite 15    
 
      San Antonio, Texas 78248    
 
      Attention: President    
 
           
 
  copies to:        
 
           
 
           
 
           
 
           
 
           
 
      Suite ______    
 
      San Antonio, Texas 78______    

     Notice shall be effective (i) if by registered or certified mail, or
overnight next-day business couriers, three (3) days after deposit in the U.S.
mail or with such courier, (ii) if by fax, upon confirmation of successful
transmission of such notice, (iii) if by personal delivery, upon such delivery,
and (iv) if by any other permitted means, upon receipt. In the event that any of
the named parties desire to receive notice at another address, it shall be their
responsibility to notify all of the other parties, in writing, of the new
address.
     22. Choice of Law and Venue. It is the intention of the parties that the
laws of the State of Texas shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties, without giving effect to any choice or conflict of law provision or
rule.
     23. Arbitration. In the event a party disputes its obligation to indemnify
another party hereunder (a “Dispute”), the matter shall be resolved by
arbitration. Such arbitration shall be commenced by written notice from the
party claiming indemnification to the other party that the party claiming
indemnification has elected to have such Dispute settled by arbitration. Any
Dispute shall be settled by arbitration in Bexar County, Texas, and judgment
upon the award rendered may be entered in any court having jurisdiction thereof,
under the then current Commercial Arbitration Rules (whereby if three
arbitrators are to be selected, each of the Parties selects one and the
arbitrators so selected choose the third) of the American Arbitration
Association (“the Association”) strictly in accordance with the terms of this
Agreement. The arbitration shall be held at a mutually agreeable location in
Bexar County, Texas, and conducted by a panel of three (3) arbitrators (if the
amount in dispute exceeds $50,000) or by a single arbitrator chosen as described
in the previous sentence (if the amount in dispute is equal to or less than
$50,000). Not later than ten (10) days after the delivery of a written notice of
a Dispute, the parties shall submit the matter to the Association. Not later
than ten (10) days after the arbitrator(s) are appointed, the arbitrator(s)
shall schedule the arbitration for a hearing to commence on a mutually
convenient date. The hearing shall commence no later than thirty (30) days after
the arbitrator(s) are appointed. The arbitrator(s) shall issue his, her or their
award in writing no later than twenty (20) calendar days after the conclusion of
the hearing. In the event the Dispute which is the subject of the arbitration
involves a claim by a third party, the party or parties against whom the claim
was made shall be responsible for taking sufficient legal action to protect

20



--------------------------------------------------------------------------------



 



such party’s interest until such time as the arbitrator(s) shall have decided
which of Buyer or Seller is the responsible party.
     24. Headings. Headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     25. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement. Facsimile signatures
may be deemed binding for this Agreement, or any modification or amendment
thereto, or any documents contemplated hereby, provided that originals of same
are delivered within a reasonable time.
     26. Gender. All personal pronouns used in this Agreement shall include the
other genders whether used in the masculine or feminine or neuter gender, and
the singular shall include the plural whenever and as often as may be
appropriate.
     27. Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of, and be enforceable by Seller
and Buyer and their respective successors and assigns.
     28. Integrated Agreement; Exhibits. This Agreement constitutes the entire
agreement between the parties hereto, supercedes any prior understandings,
agreements or representations of the parties and there are no agreements,
understandings, restrictions, warranties, or representations between the
parties, written or oral, other than those set forth herein or herein provided
for. All of the Exhibits referenced in this Agreement are incorporated into this
Agreement by such reference thereto and made a part hereof.
     29. Further Assurances. From time to time hereafter and without further
consideration, each of the parties hereto shall execute and deliver such
additional or further instruments of conveyance, assignment and transfer and
take such other actions as any of the other parties may reasonably request in
order to more effectively consummate the transactions contemplated hereunder or
as shall be reasonably necessary or appropriate in connection with the carrying
out of the parties’ respective obligations hereunder for the purposes of this
Agreement.
     30. Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has

21



--------------------------------------------------------------------------------



 



not breached shall not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant.
     31. Execution. This Agreement shall be executed by each of the Parent to
evidence the consent of such party to the terms and conditions of this Agreement
which are applicable to it.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
this the 23rd day of March, 2006.

            L&M Mortgage Investors, Inc.
      By:   /S/ Reynaldo Lerma,        
Reynaldo Lerma, President             

                  By:   /S/Keith Morgan        
Keith Morgan             

            MBI Mortgage, Inc.
      By:   /S/ John Farkas, President        
John Farkas, President             

            /S/Reynaldo Lerma
        Reynaldo Lerma
         

            /S/Keith Morgan
        Keith Morgan
                       

Consented to by:
Local Telecom Systems, Inc.
By: /S/ Patrick A. McGeeney
Name: Patrick A. McGeeney
Title: CEO                                

23